Case 4:19-cv-03689 Document 1-1 Filed on 09/27/19 in TXSD Page 1 of 3




                   EXHIBIT A
Case 4:19-cv-03689 Document 1-1 Filed on 09/27/19 in TXSD Page 2 of 39/9/2019 9:12 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 36620429
                                                                                      By: Kenya Kossie
                                                                              Filed: 9/9/2019 9:12 AM




                                                            P
                                                         QJW
                                                       (
                                                       Y
                                                    WNH
                                                 NXY
                                               )
                                             XX
                                          LJ
                                        ZW
                                    S'
                                  NQ^
                                FW
                             K2
                          JT
                       KKNH
                    ^4
                 TU
                 (
              FQ
          NHN
       TKK
     :S
Case 4:19-cv-03689 Document 1-1 Filed on 09/27/19 in TXSD Page 3 of 3




                                                        P
                                                     QJW
                                                   (
                                                   Y
                                                WNH
                                              NXY
                                           )
                                         XX
                                       LJ
                                      ZW
                                  S'
                                NQ^
                              FW
                           K2
                         JT
                     KKNH
                  ^ 4
               TU
                (
             FQ
         NHN
      TKK
    :S
